Concurring Opinion by
Spaeth, J.:
The majority opinion relies upon Adams v. Williams, 407 U.S. 143 (1972) to justify the momentary detention of appellee during which Sergeant Walsh discovered the burglarized apartment. (Majority opinion, at 512.) I agree that the lower court erred in granting appellees’ motions to suppress, but do not base my agreement upon that decision. See Adams, supra at 151-162 (Brennan, J. and Marshall, J., dissenting). I would simply rely upon Terry v. Ohio, 392 U.S. 1 (1968) i to justify the police stop of appellees.
Appellees were observed leaving an automobile which the police already suspected had been employed in prior burglaries in the same area. Sergeant Walsh then personally observed appellees emerge from the apartment building carrying articles which are often the fruits of burglary. In response to the officer’s question, appellees stated that they did not live in the building. Manifestly, the police acted perfectly properly in making a Terry stop at this point.